

115 S824 IS: Clyde-Hirsch-Sowers RESPECT Act
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 824IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Scott (for himself, Mr. Brown, Mr. Isakson, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title 31, United States Code, to prohibit the Internal Revenue Service from carrying out
			 seizures relating to a structuring transaction unless the property to be
			 seized derived from an illegal source or the funds were structured for the
			 purpose of concealing the violation of another criminal law or regulation,
			 to require notice and a post-seizure hearing for such seizures, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Clyde-Hirsch-Sowers RESPECT Act or the Restraining Excessive Seizure of Property through the Exploitation of Civil Asset Forfeiture Tools Act.
 2.Internal Revenue Service seizure requirements with respect to structuring transactionsSection 5317(c)(2) of title 31, United States Code, is amended— (1)by striking Any property and inserting the following:
				
 (A)In generalAny property; and (2)by adding at the end the following:
				
					(B)Internal Revenue Service seizure requirements with respect to structuring transactions
 (i)Property derived from an illegal sourceProperty may only be seized by the Internal Revenue Service pursuant to subparagraph (A) by reason of a claimed violation of section 5324 if the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324.
 (ii)NoticeNot later than 30 days after property is seized by the Internal Revenue Service pursuant to subparagraph (A), the Internal Revenue Service shall—
 (I)make a good faith effort to find all persons with an ownership interest in such property; and (II)provide each such person with a notice of the person’s rights under clause (iv).
 (iii)Extension of notice under certain circumstancesThe Internal Revenue Service may apply to a court of competent jurisdiction for one 30-day extension of the notice requirement under clause (ii) if the Internal Revenue Service can establish probable cause of an imminent threat to national security or personal safety necessitating such extension.
 (iv)Post-seizure hearingIf a person with a property interest in property seized pursuant to subparagraph (A) by the Internal Revenue Service requests a hearing by a court of competent jurisdiction within 30 days after the date on which notice is provided under subclause (ii), such property shall be returned unless the court holds an adversarial hearing and finds within 30 days of such request (or such longer period as the court may provide, but only on request of an interested party) that there is probable cause to believe that there is a violation of section 5324 involving such property and probable cause to believe that the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324..
			3.Exclusion of interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section:
				
					139G.Interest received in action to recover property seized by the Internal Revenue Service based on
 structuring transactionGross income shall not include any interest received from the Federal Government in connection with an action to recover property seized by the Internal Revenue Service pursuant to section 5317(c)(2) of title 31, United States Code, by reason of a claimed violation of section 5324 of such title..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting before the item relating to section 140 the following new item:
				Sec. 139G. Interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction..
 (c)Effective dateThe amendments made by this section shall apply to interest received on or after the date of the enactment of this Act.